J-A20003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MICHAEL D. MAURER, JR. AND                 :   IN THE SUPERIOR COURT OF
    NATASHA M. SULLIVAN                        :        PENNSYLVANIA
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 189 WDA 2020
    RONALD D. PENAR AND NANCY V.               :
    PENAR                                      :

             Appeal from the Judgment Entered January 14, 2020
    In the Court of Common Pleas of Beaver County Civil Division at No(s):
                                11090-2018


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                              FILED JANUARY 25, 2021

       This is a property dispute involving an express easement. Michael D.

Maurer, Jr. and Natasha M. Sullivan, (collectively “Maurer”), owners of the

servient tenement, appeal from the January 14, 2020 judgment1 in favor of

Ronald D. and Nancy V. Penar (collectively “Penar”), owners of the dominant

tenement, in Maurer’s action for breach of contract, unjust enrichment, and

quiet title, and on Penar’s counterclaim asserting a prescriptive easement.

After review, we affirm.



____________________________________________


1 Maurer purported to appeal from the order granting and denying post-trial
motions. Generally, an appeal to this Court properly lies from the entry of
judgment, not from the order denying post-trial motions. Mackall v. Fleegle,
801 A.2d 577, 580 (Pa.Super. 2002). We have amended the caption
accordingly.
J-A20003-20


       The following facts are undisputed. In 1995, the property at 39 Temple

Road was owned by Bena Brooks. On April 12, 1995, Penar purchased the

adjacent property at 37 Temple Road from Alvin E. Paczak, Executor of the

Estate of John Paczak. On that same date, Ms. Brooks executed an Easement

Agreement (“Agreement”) granting Penar an easement for “ingress, egress,

and utilities.” The easement consists of a triangular parcel of land adjacent

to Penar’s house and garage and abutting their common property line, which

was duly recorded in the Recorder of Deeds Office of Beaver County.2 Since

the purchase, Penar has utilized the property at 37 Temple Road as a rental.

The present tenants, Shirley and Bill Zanath, have resided there since 1998.




____________________________________________


2 The side of the Penar garage is approximately three feet from the border
with the Maurer property. The easement, sixteen feet wide at its widest point,
permitted access to the rear of the Penar property on the left side of the house.
Solely for ease of visualization, we offer the following diagram, which is a
modified version of the survey included in Joint Exhibit 4.




                                           -2-
J-A20003-20


      In December 2017, Maurer purchased Ms. Brooks’s property subject to

the express easement. The Maurer property has a frontage of 165 feet. The

side of the Maurer house is approximately seventy-five feet from the property

line with Penar. The express easement is located on that property line Maurer

shares with Penar, and it covers approximately sixteen feet of the Maurer

property at the street and narrows as it proceeds to the rear of the Penar

house, ultimately to a point.

      Maurer testified, and it was not disputed, that commencing in January

2018, the tenant would drive a truck carrying firewood on the easement “down

and around and back for no reason.” N.T., 10/7/19, at 11. He would also

drive a quad up and down the easement. In addition, the tenants consistently

parked in the top of the easement on the gravel, blocking access that Maurer

would have to that part of his property. Id. They would also sometimes park

their vehicles on the grass, both within and outside the easement, creating

deep ruts in Maurer’s property.       Maurer admitted that he had verbal

altercations with the tenants over their misuse of the easement. He testified

that he would have had no objection to Penar or the tenants maintaining the

easement, although he did not want them to mow the grass or place gravel

on the easement.    Id. at 25.   Maurer advised the court that the relief he

sought was termination of the easement.

      Maurer filed an action seeking a judicial finding that Penar was either in

breach of contract or unjustly enriched, and termination of the easement and


                                     -3-
J-A20003-20


quiet title. Penar denied that parking exceeded the scope of the easement for

ingress and egress. Moreover, he filed a counterclaim asserting that he had

a prescriptive easement to park in the easement based on more than twenty-

one years of such adverse use.

      A non-jury trial took place on October 7, 2019. By order and verdict

dated October 9, 2019, the trial court found in favor of Penar on Maurer’s

claims, and in favor of Maurer on Penar’s counterclaim alleging a prescriptive

easement. Both parties filed motions for post-trial relief in which they also

asked the trial court to determine which party was responsible for

maintenance of the easement.       The trial court denied Maurer’s motion for

post-trial relief, but granted Penar’s motion, finding that there was a

prescriptive easement for parking co-terminus with the express easement.

The court also concluded that Penar was responsible for maintaining the

easement.

      Maurer timely appealed and complied with Pa.R.A.P. 1925(b). The trial

court filed a Rule 1925(a) opinion adopting its January 9, 2020 opinion on

post-trial motions. Maurer raises four issues for our review:

      I.    Whether the trial court erred and abused its discretion in its
            denial of Maurer’s claim for breach of contract at the time of
            trial and post[-]trial motion when the evidence was
            sufficient to support a finding that an express agreement
            existed between the parties and Penar admittedly breached
            the clear and plain language of the agreement and when the
            trial court failed to find that Penar’s violation of the express
            agreement was egregious and therefore merited quieting of
            title in favor of Maurer?


                                      -4-
J-A20003-20


      II.    Whether the trial court erred and abused its discretion in
             finding the existence of an easement by prescription when
             Penar did not meet the burden to establish an easement by
             prescription and when the evidence at trial was insufficient
             to support the trial court’s finding of the existence of an
             easement by prescription?

      III.   Whether the trial court erred and abused its discretion in
             setting the metes and bounds of the prescriptive easement
             which were beyond the scope of the testimony offered by
             the parties when the evidence at trial was insufficient to
             support the trial court’s determination regarding the metes
             and bounds of the prescriptive easement?

      IV.    Whether the trial court erred and abused its discretion when
             it failed to grant Maurer’s motion for post[-]trial relief for an
             injunction prohibiting Penar from parking on the express
             easement when the evidence was sufficient to support a
             finding that an express agreement existed between the
             parties, the trial court did not have the authority to expand
             the scope of the express easement, and Penar admittedly
             breached the clear and plain language of the agreement?

Appellant’s brief at 2-4 (unnecessary capitalization omitted).

      In reviewing cases arising from non-jury trial verdicts, we must

determine whether the findings of the trial court are supported by the evidence

and whether there is any error of law.         Amerikohl Mining Co., Inc. v.

Peoples Natural Gas Co., 860 A.2d 547, 549-50 (Pa.Super. 2004).                  In

making that determination, the trial judge’s findings of fact must be given the

same weight and effect as a jury verdict and we must view the evidence in a

light most favorable to the verdict winner. Id. See also Gutteridge v. 33

Energy Group, Inc., 165 A.3d 908, 914 (Pa.Super. 2017). As Maurer’s first

issue involves interpretation of the language of an express easement, which




                                       -5-
J-A20003-20


is a question of law, our scope of review of that issue is plenary and our

standard of review is de novo.

      The following principles inform our review.       An easement is “[a]n

interest in land owned by another person, consisting in the right to use or

control the land, or an area above or below it, for a specific limited purpose.”

Stanton v. Lackawanna Energy, Ltd., 886 A.2d 667, 676 n.7 (Pa. 2005)

(quoting Black’s Law Dictionary, 8th ed. (2004), at 1108)). Where, as here,

the easement is appurtenant, it runs with the land designated as the dominant

tenement, which is the land benefitted by the easement. The servient estate

is the land over which the easement extends and which is burdened by the

easement. McNaughton Props., LP v. Barr, 981 A.2d 222, 223 (Pa.Super.

2009).

      At issue herein are two types of easements: express easements and

prescriptive easements. An express easement is written in an instrument such

as a deed or a grant, issued by the owner of the servient estate.            In

determining the nature and extent of an express easement, we look to the

language of the deed of conveyance to determine the intention of the parties.

Unless the language of an express easement is ambiguous, the language

controls.   Baney v. Eoute, 784 A.2d 132, 136 (Pa.Super. 2001).          “Clear

contractual terms that are capable of one reasonable interpretation must be

given effect without reference to matters outside of the contract.” Id. Where,

however, the language is ambiguous, the intent of the grantor must be


                                     -6-
J-A20003-20


determined from the facts presented, which may include the circumstances

existing when the easement was created and the purpose for its creation. See

Sides v. Cleland, 648 A.2d 793, 795 (Pa.Super. 1994). “When the terms of

an express easement are general, ambiguous, and not defined by reference

to the circumstances known to the grantee at the time of the grant, the

express easement is to be construed in favor of the grantee, and the easement

may be used in any manner that is reasonable.” Id. (quoting Lease v. Doll,

403 A.2d 558, 562-63 (Pa. 1979).

        In contrast, a prescriptive easement is not fixed by agreement between

the parties or their predecessors-in-interest. See Soderberg v. Weisel, 687

A.2d 839, 843 n.3 (Pa.Super. 1997). Rather, it is a right to use another’s

property that is “created by adverse, open, continuous, notorious and

uninterrupted use of the land for twenty-one years.” Adshead v. Sprung,

375 A.2d 83, 84 (Pa.Super. 1977). Prescriptive easements are not favored,

and the party claiming a prescriptive easement must present clear and

positive evidence. Id.

        The express easement from Ms. Brooks to Penar provides in pertinent

part:

              WHEREAS, the Grantor herein desire[s] to convey to
        Grantee an easement for ingress, egress and utilities over a
        portion of Grantor[’]s realty, it is hereby agreed as follows:

              For and in consideration of $325.00, receipt of which is
        hereby acknowledged, the Grantor herein conveys to Grantees,
        their heirs and assigns, an easement over and across lands of


                                     -7-
J-A20003-20


      Grantor for the purpose of ingress, egress and utilities described
      as follows:

            [metes and bounds description.]

           The above-described triangular piece of realty is further
      shown and described in the survey of Robert D. O’Neal dated
      March 1995 and attached hereto.

Easement Agreement, Joint Exhibit 4.

      Maurer contends first that the express easement, which unambiguously

provides that it may be used for “ingress, egress, and utilities,” does not

include parking within its scope. He argues that parking on the easement is

inconsistent with the express use of ingress and egress and his own use and

enjoyment of the land. Maurer claims that this abuse of the easement has

damaged his property, both within and outside the easement, and that voiding

the Agreement and quieting title in Maurer is the proper remedy for Penar’s

violation of its express terms.

      Penar’s position is that his tenants’ use of the easement is “consistent

with rights granted under the terms of the easement and rights which [Penar]

ha[s] acquired by prescription.” Answer, 12/24/18, at ¶17. He argues that

there is no legal authority for terminating an easement due to alleged misuse.

Rather, Penar maintains that the proper remedy “is a nuisance suit and not

judicial destruction of the easement holder’s property.” Appellee’s brief at 6

(citing Moody v. Allegheny Valley Land Trust, 976 A.2d 484, 493 (Pa.

2009)). Furthermore, he contends that the trial court properly found a

prescriptive easement for parking on the same triangular parcel designated

                                    -8-
J-A20003-20


as an express easement as Mrs. Penar testified that the parcel had been

continuously used for that purpose for more than twenty-one years. Having

failed to cross-examine Mrs. Penar or offer any contrary testimony, Penar

argues that Maurer cannot now complain that evidence of a prescriptive

easement was not clear and positive.

      The trial court relied upon Ruffalo v. Walters, 348 A.2d 740, 741 (Pa.

1975), for the proposition that an easement is terminated or abandoned only

if the owner of the dominant estate intends to “abandon the easement,

coupled with either (1) adverse possession by the owner of the servient

tenement; or (2) affirmative acts by the owner of the easement that renders

use of the easement impossible; or (3) obstruction of the easement by the

owner of the easement in a manner that is inconsistent with its further

enjoyment.”   Trial Court Opinion, 1/9/20, at 4.    The trial court found no

evidence that the express easement was abandoned or terminated by Penar.

However, the trial court did not specifically rule on whether parking exceeded

the scope of the express easement. Rather, the trial court found that there

was a prescriptive easement to park on the area designated as the express

easement as the easement had been continuously used for that purpose for

more than twenty-one years.

      Maurer cites no authority in support of his claim that the proper remedy

for misuse or abuse of an express easement is a quiet title action seeking to

effect termination or forfeiture of the easement. Nor have we found any legal


                                    -9-
J-A20003-20


support for Maurer’s position. Thus, we agree with the trial court that Maurer

was not entitled to the relief sought.

      Furthermore, while we find support for Maurer’s claim that the language

providing for an easement for purposes of ingress, egress and utilities is

unambiguous, and does not contemplate parking on the easement, there was

uncontroverted evidence that the easement was used for parking for twenty-

four years.   See PARC Holdings, Inc. v. Killian, 785 A.2d 106, 115

(Pa.Super. 2001) (stating that the grant of a right to “ingress and egress” is

a type of easement, which may be “specifically defined as the entrance and

exit of people, or people and vehicles, or more generally defined as access to

the dominant estate”).

      Maurer argues that the evidence of a prescriptive easement, especially

one covering the same triangular parcel as the express easement, was legally

insufficient. Although Mrs. Penar testified that the easement had been used

by their tenants for parking continuously since they purchased the property in

1995, Maurer discounts her testimony because she was not a disinterested

witness. He contends that her testimony did not meet the “clear and positive”

threshold required to prove a prescriptive easement.

      Viewing the evidence in the light most favorable to the verdict winner,

as we must, we find the requisite support in the record for the trial court’s

conclusion that Penar had a prescriptive easement to park in the express

easement. Mrs. Penar testified to the following. She never asked Bena Brooks


                                     - 10 -
J-A20003-20


or Maurer for permission to use the easement for parking, and thus, the use

was adverse.    Her tenants had continuously used the easement for that

purpose for twenty-four years. Both Mrs. Penar and Maurer confirmed that

the tenants’ parking was open and notorious, i.e., that the use was such as to

“place a reasonable person on notice that his or her land is being held by the

claimant as his own.”       Appellant’s brief at 16 (quoting Brennan v.

Manchester Crossings, Inc., 708 A.2d 815, 818 (Pa.Super. 1998)). See

also Adshead, supra (finding appellee’s use of driveway area to be open and

notorious where driveway was immediately adjacent to appellant’s property

and photographs depicted tire tracks leading from paved area of appellant’s

driveway to appellee’s garage). Based on the record before us, we have no

basis to disturb the trial court’s finding that there was a prescriptive easement

for Penar to park on the express easement.

      Maurer directs our attention to the Restatement of Property § 477,

which provides that “[t]he extent of an easement created by prescription is

fixed by the use through which it was created.” 5 Restatement of Property

2992, § 477. He complains that there was no testimony that would support

the trial court’s finding that the prescriptive easement was co-extensive with

the express easement. Absent, he contends, was any evidence defining the

area of the express easement used for parking in the years before he

purchased his property in 2017. While Maurer does not specify what relief he

should be entitled to, he cites Hash v. Sofinowski, 487 A.2d 32, 36


                                     - 11 -
J-A20003-20


(Pa.Super. 1985), wherein this Court vacated and remanded the case to the

trial court “with instructions to pinpoint more precisely the exact bounds of

the original right-of-way as it existed over a 21-year period of continuous

adverse use.” Appellant’s brief at 23.

      Herein, the express easement was defined by deed and depicted on a

survey. Evidence established that since 2017, the top portion near the street

was covered with gravel and used on a daily basis for parking; the grassy

lower portion of the easement was often used for parking, as depicted in

photographs introduced by Maurer.        However, Mrs. Penar established that

tenants parked “in the easement,” which includes both the gravel and grassy

areas, since 1995.    We find the evidence sufficient to establish that the

prescriptive easement for parking was co-extensive with the express

easement.

      In light of our affirmance of the trial court’s finding of a prescriptive

easement for parking, Maurer’s final argument that the trial court abused its

discretion when it denied his motion for post-trial relief seeking an injunction

prohibiting Penar from parking on the express easement, and lacked the

authority to modify the scope of the express easement to permit parking,

merits no relief. See Appellant’s brief at 27.

      Judgment affirmed.




                                     - 12 -
J-A20003-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2021




                          - 13 -